Citation Nr: 1701955	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-15 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an increased rating for a cervical strain with mild degenerative changes at C4-5 and C5-6; during the period beginning May 20, 2014, when it was rated 20 percent disabling.

2.  Entitlement to an increased rating for a lumbar strain, rated 10 percent for orthopedic manifestations and 10 percent for radiculopathy of each lower extremity.

3.  Entitlement to an increased rating for degenerative joint disease with partial supraspinatus tear, right shoulder; rated 10 percent prior to May 20, 2014, and 20 percent thereafter. 

4.  Entitlement to an increased rating for right carpal tunnel syndrome, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1984, May 1985 to January 1991, and October 1993 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

In October 2014, the RO granted increased, 20 percent, ratings each for degenerative joint disease of the right shoulder and cervical spine strain, both effective May 20, 2014.  Inasmuch as higher ratings are available for these disabilities and the Veteran is presumed to seek the maximum available benefit, the claims for higher ratings remain on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2015 decision, the Board denied entitlement to a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for cervical strain with mild degenerative changes at C4-5 and C5-6; a disability rating greater than 10 percent for lumbar strain; a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for degenerative joint disease with partial supraspinatus tear of the right shoulder; and a disability rating greater than 10 percent for right carpal tunnel syndrome.  At the same time, the Board remanded the matter seeking service connection for a right elbow disorder.  As the Appeals Management Center (AMC) subsequently granted service connection for a right elbow disorder in an August 2015 rating decision, this represents a full grant of the benefit sought and this matter is no longer on appeal.  

The Veteran appealed that portion of the Board's June 2015 decision that denied entitlement to a disability rating in excess of (1) 20 percent for a cervical strain with mild degenerative changes at C4-5 and C5-6 from May 20, 2014; (2) 10 percent for a lumbar strain; (3) 10 percent prior to May 20, 2014, and 20 percent thereafter, for DJD with partial supraspinatus tear, right shoulder; and (4) 10 percent for right carpal  tunnel syndrome to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court vacated and remanded that portion of the Board decision pursuant to a Joint Motion for Remand (JMR).    

The parties to the JMR determined that the separate ratings for the radiculopathy of each lower extremity were part and parcel of her lumbar spine increased rating claim.

As the Veteran did not challenge the Board's denial of entitlement to an initial disability rating greater than 10 percent prior to May 20, 2014, for a cervical strain with mild degenerative changes at C4-5 and C5-6, this matter is no longer on appeal and not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 JMR, the parties found that the May 2014 VA examiner's statements regarding where the estimated range of motion loss occurred during flare-ups was ambiguous.  At the May 2014 VA-contract examinations, the examiner provided range of motion testing results for the lumbar spine, cervical spine, and right shoulder disabilities.  Regarding the cervical spine disability, the examiner reported that the degree of range of motion (ROM) loss during pain on use or flare-ups is "approximately[f]lexion 15."  The record is not clear as to whether the examiner intended to state that the Veteran either had an additional loss of 15 degrees of flexion or that flexion would be 15 degrees during flare-ups.  

The examiner did not provide any further explanation regarding r estimated range of motion loss during flare-ups.  Furthermore, at the time of the examination, the Veteran only described the impact of flare-ups as stiffness and painful movement with most of the pain on the right side.  

Regarding the lumbar spine, the Veteran described the impact of flare-ups as pain, however, the examiner reported, without any further explanation, that the degree of range of motion loss during pain on use or flare-ups is "approximately[f]lexion 20 [r]ight [l]ateral flexion 10."  Again, the record is not clear as to whether the examiner intended to state that the Veteran either had and additional loss of 20 degrees of flexion and 10 degrees of right lateral flexion or that flexion would be 20 degrees and right lateral flexion would be 10 degrees during flare-up episodes.  Regarding the right shoulder disability, the Veteran indicated that during flare-ups she was unable to raise her arm and that it was hard for her to do her hair.  She reported pain going down her back and that her arms would get tired when she raised them.  The examiner stated that the "degree of ROM loss during pain on use or flare-ups is approximately right abduction 80."  

Regardless of whether the examiner intended to state that the Veteran had an additional loss of flexion of 80 degrees or that abduction would be 80 degrees, the end result would still be the same, equal to 80 degrees of abduction.  However, the examiner did not provide any explanation as to how he or she determined the limited range of motion loss during flare-ups.  

For each disability, the examiner stated that there were contributing factors of pain, weakness, fatigability, and/or incoordination and additional limitation of functional ability during flare-ups or repeated use over time.  However, on examination, the examiner only identified pain on movement for the cervical and lumbar spine and less movement than normal for the right shoulder disability regarding functional loss, functional impairment, and/or additional limitation of range of motion after repetitive use.  There did not appear to be weakness, fatigability, and/or incoordination as suggested otherwise during the examinations.  Also, the examiner found that the Veteran did not have additional limitation in range of motion following repetitive-use testing.  Given the ambiguous and at times inconsistent statements, these claims should be remanded for the Board to provide the Veteran with an adequate examination regarding her cervical, lumbar, and right shoulder disabilities.  
 
In the September 2016 JMR, the parties agreed that VA-contract medical examination for right carpal tunnel syndrome was inadequate.  The May 2014 examiner rendered the following opinion in an October 2014 addendum: "Current level of severity is mild with normal strength and sensory exam.  The veteran's symptomatology is severe based on veteran's symptoms." Given the inconsistent statements, this claim should be remanded for the Board to provide the Veteran with an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the cervical strain with mild degenerative changes at C4-5 and C5-6; lumbar strain with bilateral lower extremity radiculopathy; and right shoulder degenerative joint disease with partial supraspinatus tear disabilities.  The examiner should review the electronic claims file in Virtual VA and VBMS in conjunction with the examination.  Any indicated tests or studies must be accomplished.

a. Cervical Spine

i. The examiner should report the ranges of motion of the cervical spine as well as any additional limitation of motion due to pain, easy fatigability, incoordination, or flare-ups.  The additional limitation of motion should be reported in degrees.

ii. The examiner should record the Veteran's reports of the extent of limitation of motion during flare-ups and opine whether the reports are consistent with the extent of disability found on the examination.

iii. The examiner should report whether there is any ankylosis of the cervical spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

b. Lumbar Spine

i. The examiner should report the ranges of motion of the thoracolumbar spine as well as any additional limitation of motion due to pain, easy fatigability, incoordination, or flare-ups.  The additional limitation of motion should be reported in degrees.

ii. The examiner should record the Veteran's reports of the extent of limitation of motion during flare-ups and opine whether the reports are consistent with the extent of disability found on the examination.

iii. The examiner should report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

iv. The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

v. The examiner should identify the all manifestations of the bilateral lower extremity radiculopathy.  

c. Right Shoulder 

i. The examiner should report the ranges of motion of the right shoulder as well as any additional limitation of motion due to pain, easy fatigability, incoordination, or flare-ups.  The additional limitation of motion should be reported in degrees.

ii. The examiner should record the Veteran's reports of the extent of limitation of motion during flare-ups and opine whether the reports are consistent with the extent of disability found on the examination.

Reasons should be provided for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and his reports must be considered in formulating any opinions concerning the severity of his cervical and lumbar spine with radiculopathy and right shoulder disabilities.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of the right carpal tunnel syndrome disability.  The examiner should review the electronic claims file in Virtual VA and VBMS in conjunction with the examination.  Any indicated tests or studies must be accomplished.

The examiner should identify the all manifestations of the right wrist carpal tunnel syndrome.  The examiner should specifically determine whether the Veteran has from mild, moderate, or severe incomplete paralysis of the median nerve or complete paralysis of the median nerve of the right hand. 

Reasons should be provided for all opinions rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his cervical and lumbar spine with radiculopathy and right shoulder disabilities.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

